Order modified by providing that the words “ the accounts receivable, stock book, minute book, canceled cheeks, letters and all other communications and papers pertaining to any and all firms, corporations and individuals employing the defendant Waddell & Mahon Corporation and,” and the words “ as well as all references of the defendant Bergoff Bros. & Waddell, Inc.,” be stricken out of the original order for examination, and as so modified the order appealed from is affirmed, without costs. No opinion. Settle order on notice. Present—Clarke, P. J., Dowling, Smith, Page and Greenbaum, JJ.